EXHIBIT 32.1 CERTIFICATION OF PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I,Gabriel Mendez,President and Chief Executive Officer ofComp Services, Inc., (the "Company"), hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) The Company's Quarterly Report on Form 10-Q for the quarter endedApril 30, 2012 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:June 14, 2012 By: /s/ Gabriel Mendez Gabriel Mendez President, Chief Executive Officer (Principal Executive Officer and Principal Financial Officer) and Director
